PALMORE, Judge.
By a judgment entered on September 5, 1967, the Adair Circuit Court affirmed an award of the Workmen’s Compensation Board in favor of Harmon Munday against the appellant, City Supply Company. Appellant’s notice of appeal to this court was duly served and filed on September 11 and 12, 1967. On November 3, 1967, without having designated the portions of the record to be used on the appeal, appellant filed with the clerk of this court the clerk’s transcript of proceedings in the circuit court, exclusive of the record of proceedings before the Workmen’s Compensation Board. On November 10, 1967, Munday moved this court to dismiss the appeal for failure to make a designation. There is no response.
The method of perfecting an appeal to this court in a workmen’s compensation proceeding is set forth in KRS 342.290. Subsection (2) provides that the procedure shall be the same as in civil actions insofar as it is applicable and does not conflict with KRS Chapter 342. Subsection (3) calls for a designation of the record and authorizes the original record of the proceedings before the board to be incorporated in lieu of a transcript thereof. This requirement of a designation serves the same purpose as and is consistent with CR 75. It is indispensable. Failure to comply with CR 75.01 is ground for dismissal of the appeal. Commonwealth, Dept. of Highways v. Black, Ky., 329 S.W.2d 192 (1959).
Appeal dismissed.
All concur.